Citation Nr: 0814756	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for shell fragment wound (SFW) of the left calf, with 
postoperative compartment syndrome.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969 and from December 1974 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran submitted his claim in regard to the issue on 
appeal in March 2004.  He also sought to establish 
entitlement to service connection for Klinefelter's syndrome.  
That issue was denied in July 2004.  The veteran submitted 
his notice of disagreement with that denial in August 2004.  

The RO issued a statement of the case for the Klinefelter's 
syndrome issue in January 2006.  The veteran submitted a 
statement in March 2006 wherein he stated that he did not 
wish to appeal the issue.  Accordingly, the only issue for 
consideration on appellate review is the issue stated on the 
title page.

Finally, the RO wrote to the veteran in June 2005 to advise 
him to submit a claim for benefits in regard to service 
connection for diabetes mellitus.  The RO noted the veteran 
had been diagnosed with the disorder and had served in the 
Republic of Vietnam.  As such, service connection could be 
established on a presumptive basis if he submitted a claim 
for service connection.  

To date there is no indication in the claims folder that the 
veteran has submitted a claim for service connection for 
diabetes mellitus.  The veteran is encouraged to submit a 
claim for this issue.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran suffered a SFW of the left calf while serving in 
the Republic of Vietnam in 1968.  His service medical records 
(SMRs) for that period of service reflect that he was 
wounded, inter alia, in the left calf area on February 8, 
1968.  There was no nerve or artery involvement.  He was 
treated as an inpatient for approximately three weeks and 
discharged to duty.  The SFW was described as well healed 
with no problems.  He was discharged in March 1969.

The veteran submitted a claim for service connection for his 
SFW in March 1969.  He was granted service connection for the 
SFW in June 1969.  The disability was evaluated under the 
diagnostic criteria pertaining to scars.  He was given a 
noncompensable disability evaluation.  

The veteran began a second period of service in December 
1974.  His SMRs for his second period of active duty reflect 
that he began to develop severe pain in his left lower leg.  
A narrative summary from June 1986 reported the increase in 
pain was noted with an increase in activity.  The veteran was 
tried on a variety of pain control regimens with no success.  
The veteran was returned early from an overseas assignment 
for further treatment.

Another narrative summary, dated in July 1986, reported that 
the veteran was diagnosed with chronic exertional compartment 
syndrome of the left leg.  He underwent an anterior 
compartment fasciotomy of the left lower extremity that same 
month.  The SMRs note some improvement after the surgery but 
the veteran continued to experience pain in his left lower 
leg with exertion.  He was unable to wear boots.

The veteran submitted a new claim for disability compensation 
benefits in March 1993.  He was granted service connection 
for compartment syndrome of the left leg in January 1994.  
The disability was combined with his prior disability for his 
SFW.  The veteran's disability was now evaluated as one 
involving muscle group XII instead of a scar.  He was 
assigned a 10 percent disability evaluation for a moderate 
muscle injury of muscle group XII.

The veteran submitted his current claim for an increased 
evaluation in March 2004.  He was afforded a VA examination 
in May 2004.  The RO continued the 10 percent disability 
evaluation by way of a rating decision dated in July 2004.  
The veteran has appealed that decision.

The veteran has submitted evidence of the impact of his 
disability on his employment.  He noted he worked as a 
deliveryman for a dairy and that his job required him to 
squat to load shelves with milk.  He reported this became 
increasingly difficult for him and he had to terminate that 
employment in December 2004.  

Although the veteran did not provide a direct statement 
regarding his subsequent employment, multiple entries in VA 
treatment records reflect that he was employed as a long haul 
truck driver beginning in 2004 and through entries dated in 
2007.  He has not provided any statements as to how his 
service-connected disability has affected his current 
employment.

As noted there are VA treatment records associated with the 
claims folder for the period from March 2001 to June 2007; 
however, there are few entries relating to the veteran's 
compartment syndrome.  He is noted to continue to receive 
medication for his pain in clinical entries dated in 2007 but 
there is no comprehensive assessment of his disability.

As the veteran's last VA examination was in May 2004, and the 
VA treatment records do not provide sufficient evidence to 
assess the veteran's disability, a new VA examination is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for his SFW of the left calf, with 
postoperative compartment syndrome since 
2004.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured.  

2.  The veteran should be afforded an 
examination to determine the nature and 
severity of his service-connected SFW of 
the left calf, with postoperative 
compartment syndrome disability.  The 
claims folder must be made available to 
the examiner, in conjunction with the 
examination.  All necessary tests should 
be conducted which the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


